Matter of Raymond H. (Dana C.) (2020 NY Slip Op 04713)





Matter of Raymond H. (Dana C.)


2020 NY Slip Op 04713


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


714.1 CAF 19-00856

[*1]IN THE MATTER OF RAYMOND H., JR. ORLEANS COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; DANA C., RESPONDENT-APPELLANT.


ANDREW G. MORABITO, EAST ROCHESTER, FOR RESPONDENT-APPELLANT.
KATHERINE K. BOGAN, COUNTY ATTORNEY, MEDINA (WENDY S. SISSON OF COUNSEL), FOR PETITIONER-RESPONDENT.
CHARLES PLOVANICH, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Orleans County (Michael F. Griffith, A.J.), entered March 26, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent's parental rights with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: In a proceeding pursuant to Social Services Law
§ 384-b, respondent mother appeals from an order that, inter alia, revoked a suspended judgment and terminated her parental rights with respect to the subject child. The mother's contentions were not raised before Family Court and are therefore unpreserved for our review (see Matter of Michael S. [Charle S.], 182 AD3d 1053, 1054 [4th Dept 2020]; Matter of Guck v Prinzing, 100 AD3d 1507, 1508 [4th Dept 2012], lv denied 21 NY3d 851 [2013]). Moreover, the mother's contentions are directed at the "prior order finding permanent neglect and suspending judgment [that] was entered on consent of [the mother] and thus is beyond appellate review" (Matter of Aiden T. [Melissa S.], 164 AD3d 1663, 1665 [4th Dept 2018], lv denied 32 NY3d 917 [2019] [internal quotation marks omitted]; see Matter of Xavier O.V. [Sabino V.], 117 AD3d 1567, 1567 [4th Dept 2014], lv denied 24 NY3d 903 [2014]). We therefore conclude that the mother's appeal must be dismissed.
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court